Citation Nr: 1727054	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  15-32 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to death pension benefits.

2.  Entitlement to an effective date prior to January 30, 2015, for the grant of special monthly compensation based on the surviving spouse's need for aid and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel

INTRODUCTION

The Veteran had active naval service from February 1942 to October 1945.  He died in August 2009, and the appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2015 administrative decision issued by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota, which denied entitlement to nonservice-connected death pension benefits.  

The June 2015 administrative decision also denied the appellant's claims of entitlement to Dependency and Indemnity Compensation (DIC) and accrued benefits.  However, as the appellant did not express disagreement with those denials, they are not before the Board on appeal.

The Board notes that the issue of entitlement to an earlier effective date for the grant of special monthly compensation based on the surviving spouse's need for aid and attendance has been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2016).


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

A March 2015 rating decision granted the appellant special monthly compensation based on her need for aid and attendance and assigned an effective date of January 30, 2015.  In a September 2015 VA Form 9, the appellant stated that she was seeking reimbursement of expenses for aid and attendance from January 13, 2015, to July 13, 2015.  The Board notes that aid and attendance was granted effective January 30, 2015; therefore, the issue of reimbursement is moot from January 30, 2015.  However, to the extent that reimbursement for aid and attendance is sought from January 13, 2015, to January 29, 2015, the Board interprets the appellant's September 2015 statement as a timely notice of disagreement with the assigned effective date.  Further review of the record shows that the appellant was not provided a statement of the case in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to a claim, and a statement of the case has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the appellant's claim of entitlement to an effective date prior to January 30, 2015, must be remanded.  

The appellant also contends that the RO improperly denied her claim of entitlement to nonservice-connected death pension benefits.  According to the RO, the appellant indicated that she received income from a Special Needs Trust when needed, but did not provide documentation of such income.  Without that income information, the RO concluded that it could not render a decision regarding the appellant's basic entitlement to nonservice-connected death pension, in effect denying the claim.  

Death pension is available to the "surviving spouse" of a veteran because of his or her nonservice-connected death, as long as the veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C. §§ 101, 1541 (2016); 38 C.F.R. §§ 3.23, 3.3(b)(4) (2016).  To qualify for death pension benefits, the surviving spouse must meet the net worth requirements of 38 C.F.R. § 3.274 and have an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5).  In computing income, 38 C.F.R. § 3.271 provides that payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Such exclusions include welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; and certain medical expenses.  38 C.F.R. § 3.272.  Notably, inheritance, gifts, and trust income do not qualify as excludable income under 38 C.F.R. § 3.272.

The Board notes that the appellant's initial application for death pension benefits includes detailed information regarding her assets, to include the Special Needs Trust.  Specifically, she included a bank statement from the Special Needs Trust, reflecting a balance of $21,692.59, as of January 8, 2015, and a copy of the instrument establishing the Trust.  The appellant's application also included an itemization of net worth, gross monthly income, and unreimbursed medical expenses, with supporting documentation for each.  Further, she explained that the Special Needs Trust was used in combination with her Social Security and retirement income to pay for assisted living.  In her notice of disagreement to the June 2015 administrative decision, the appellant additionally stated that the funds in the Special Needs Trust belonged to her daughter, and in any event, were depleted.  Additional bank statements were submitted for the Trust, reflecting a balance of $6,2259.02, as of June 11, 2015, and a balance of $1,940.92, as of August 26, 2015.

Initially, the Board notes that the appellant responded to the RO's requests for additional documentation with an explanation of the Trust's ownership that is supported by the Trust instrument, as well as bank statements showing the value of the Trust.  However, the bank statements only show the date and amount of withdrawals from the Trust, without indicating who received those funds and for what purpose.  
   
Based on this record, the Board finds that remand is necessary for clarification regarding the nature and extent of the appellant's income from the Trust, as well as adjudication of this issue on the merits by the Agency of Original Jurisdiction (AOJ).  Thus, on remand, the AOJ must obtain additional information from the appellant regarding her net worth and annual income.  Specifically, the AOJ should request from the appellant and the trustee of the Special Needs Trust an itemization of disbursements made from the Trust, with information provided as to who received the disbursements and for what purpose.  In this regard, the Board again observes that the bank statements from the Trust currently of record do not provide the necessary level of detail as they reflect only the date and amount of withdrawals.  

Following this evidentiary development, the AOJ must determine whether the funds held in the Special Needs Trust should be excluded from the appellant's net worth and whether her net worth is a bar to eligibility for death pension benefits.  Finally, if the appellant is deemed eligible for death pension benefits, the AOJ must assess whether the appellant has an annual income that is not in excess of the maximum annual pension rate provided in 38 C.F.R. §§ 3.23 and 3.24.  In making that assessment, the AOJ must discuss whether any income from the Special Needs Trust should be excluded from the appellant's countable annual income.  

In conjunction with the adjudication of this claim, the AOJ should also request updated financial information from the appellant and any other relevant source regarding the appellant's net worth and countable income for each annualized 12-month period from January 2015 to the present.  Then, regardless of whether supplemental financial information is obtained, the RO should adjudicate the appellant's claim based on the evidence of record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case on the issue of entitlement to an effective date prior to January 30, 2015, for the grant of special monthly compensation based on the surviving spouse's need for aid and attendance.  Inform the appellant of the requirements to perfect an appeal.  If the appellant perfects an appeal with respect to that issue, return the issue to the Board.

2.  Contact the appellant and request that she submit updated financial status report(s) documenting the following from January 30, 2015, to the present:  

(a) Assets and income (such as Social Security and pension benefits), including an itemization of all funds received from the Special Needs Trust and how such funds were used; and 

(b) Expenses, including unreimbursed medical expenses. 

2.  Request from the Trustee of the appellant's Special Needs Trust a list of all distributions made from the Special Needs Trust from January 30, 2015, to the present, including any distributions made to the appellant (and/or for the appellant) and the reason for such distributions.

3.  It is at the discretion of the AOJ to request any other evidence or documents, financial/legal and/or otherwise, as may be pertinent to the claim.  Any such development should be documented for the file, to include the disposition of any such development request. 

4.  Based on review of the pertinent evidence of record, a Corpus of Estate Determination Form (VA Form 21-5427) should be completed for the file and the AOJ should formally adjudicate whether the appellant's net worth is a bar to eligibility for nonservice-connected death pension.  The AOJ must specifically discuss whether assets contained in the Special Needs Trust were considered in calculating the appellant's net worth for pension purposes.  The AOJ must also consider and apply, as appropriate, VAOPGCPREC 33-97, 72-90, and 73-91.  A detailed explanation for the decision reached must be provided. 

5.  If the appellant's net worth is not a bar to death pension benefits, the AOJ should determine whether she meets the annual income requirements for receipt of such benefits.  In computing the appellant's annual countable income, the AOJ should specifically address whether any funds received from the Special Needs Trust are excludable income.

6.  Then, readjudicate the claim on appeal.  If the decision is adverse to the appellant, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




